Pee Curiam.
This canse has been referred by the court to its commissioners who report that the judgment ought to be affirmed and the court having duly considered the case upon the record, briefs and argument is of that opinion.
■This case is brought here by writ of error from a judgment of the Circuit Court of Leon county, rendered on July 26th, 1901, quashing an alternative writ of mandamus theretofore issued at the instance of plaintiffs in error as relators, against the respondent as Commissioner of Agriculture of the State of Florida. The object of the proceeding was to secure recognition of the validity of an alleged contract claimed to have been entered into whereby relators claimed to have acquired the right to use, enjoy. and control the labor and services of three hundred State convicts for a period of four years commencing on January 1st, A. D. 1902.
Under the decision this day rendered in a chancery cause pending on appeal between the same parties, and ■determined on the same state of facts, it is held that there was in fact no completed contract to be enforced at the instance of plaintiffs in error, and, for the reasons stated in the opinion rendered in that case, the judgment sought to be reviewed in this case should be, and is, hereby affirmed.